DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness  rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2020/0083531.Regarding claim 1, Choi et al., teaches a positive electrode active material (abstract), comprising: a positive electrode active material comprising a lithium-based composite oxide (0012) having a single crystal structure (0021), wherein a cation-mixing layer is present on the surface of the lithium-based composite oxide (0015; 0033-0035).
Choi et al., does not teach a ratio (d1/x1) of the thickness (d1) of the cation-mixing layer to the average particle size (x1) of primary particles ranges from more than 0.0008 and less than 0.0052.
However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).In this particular instance, Choi et al., teaches the same structure as the application, therefore one of ordinary skill in the art would be motivated to insert the teachings of Choi et al., to provide the average particle size of the primary particles.Regarding claim 2, Choi et al., teaches wherein the positive electrode active material (abstract) comprises primary particles (0015-0016), which are formed of the lithium-based composite oxide (0012) having a single crystal structure (0021), and secondary particles (0015-0016) in which the primary particles are aggregated (0015), and the cation-mixing layer is present on the surface of at least one selected from the primary particle and the secondary particle (0015-0016; 0033-0035).Regarding claim 3, Choi et al., teaches wherein the cation-mixing layer is present on the surface of the secondary particle (0015-0016; 0033-0035).
Choi et al., does not teach a ratio (d2/x2) of the thickness (d2) of the cation-mixing layer to the average particle size (x2) of the secondary particles ranges from more than 0.00014 and less than 0.00281.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In this particular instance, Choi et al., teaches the same structure as the application, therefore one of ordinary skill in the art would be motivated to insert the teachings of Choi et al., to provide the average particle size of the secondary particles.Regarding claim 4, Choi et al., teaches wherein the cation-mixing layer is present on the surfaces of the primary particle and the secondary particle (0015-0016; 0033-0035), and the thickness (d1) of the cation-mixing layer present on the surface of the primary particle is smaller than that of the cation-mixing layer (d2) present on the surface of the secondary particle (0015-0016; 0033-0035).Regarding claim 5, Choi et al., does not teach wherein the ratio (d1/d2) of the thickness (d1) of the cation-mixing layer present on the surface of the primary particle to the thickness (d2) of the cation-mixing layer present on the surface of the secondary particle ranges from more than 0.53 and less than 1.0.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In this particular instance, Choi et al., teaches the same structure as the application, therefore one of ordinary skill in the art would be motivated to insert the teachings of Choi et al., to provide the ratio of the thickness of the cation-mixing layer on the surface of the primary particle and the secondary particle.Regarding claim 6, Choi et al., teaches wherein the proportion of secondary particles having a grain boundary density of 0.5 or less (0016) among the plurality of secondary particles constituting the positive electrode active material is 30% or more (0016): Grain boundary density=(the number of interfaces between primary particles in secondary particle/the number of primary particles constituting secondary particle) (0016).Regarding claim 7, Choi et al., does not teach wherein the lithium-based composite oxide has an average particle size of 1.0 to 5.0 .mu.m.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In this particular instance, Choi et al., teaches the same structure as the application, therefore one of ordinary skill in the art would be motivated to insert the teachings of Choi et al., to provide the average particle size the particles.Regarding claim 8, Choi et al., does not teach wherein the secondary particle has an average particle size of 1.0 to 20.0 .mu.m.However, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In this particular instance, Choi et al., teaches the same structure as the application, therefore one of ordinary skill in the art would be motivated to insert the teachings of Choi et al., to provide the average particle size of the secondary particles.Regarding claim 9, Choi et al., teaches wherein the lithium-based composite oxide is represented by Formula 1 below: Li.sub.aN.sub.1-(b+c+d+e)Co.sub.bM1.sub.cM2.sub.dM3.sub.eO.sub.f [Formula 1] Here, M1 is Mn or Al, M2 and M3 are each independently selected from Al, Ba, B, Ce, Cr, Mg, Mn, Mo, Na, K, P, Sr, Ti, W, Nb, and Zr, and M1 to M3 are different metals (0.90.ltoreq.a.ltoreq.1.05, 0.ltoreq.b.ltoreq.0.20, 0.ltoreq.c.ltoreq.0.20, 0.ltoreq.d.ltoreq.0.05, 0.ltoreq.e.ltoreq.0.05, and 1.0.ltoreq.f.ltoreq.2.0) (0071-0074) (0093-0101).Regarding claim 10, Choi et al., teaches wherein the cation-mixing layer comprises a composite oxide represented by Formula 2 below: Li.sub.gNi.sub.1-(h+i+j+k)Co.sub.hM4.sub.iM5.sub.jM6.sub.kO.sub.l [Formula 2] Here, M4 is Mn or Al, M5 and M6 are each independently selected from Al, Ba, B, Ce, Cr, Mg, Mn, Mo, Na, K, P, Sr, Ti, W, Nb, and Zr, and M4 to M6 are different metals (0.0.ltoreq.g.ltoreq.1.05, 0.ltoreq.h.ltoreq.0.20, 0.ltoreq.i.ltoreq.0.20, 0.ltoreq.j.ltoreq.0.05, 0.ltoreq.k.ltoreq.0.05, and 1.0.ltoreq.l.ltoreq.2.0) (0071-0074); (0093-0101).Regarding claim 11, Choi et al., teaches wherein the crystal structure of the composite oxide represented by Formula 2 is different from the lithium-based composite oxide (0021; 0034; 0042; 0046; 0055-0056; 0104; 0179).Regarding claim 12, Choi et al., teaches wherein the cation-mixing layer has a thickness ranging from more than 0.23 nm and less than 12.04 nm (0109; 0150).Regarding claim 13, Choi et al., teaches the positive electrode active material according to claim 1 (abstract; 0013; 0016).Regarding claim 14, Choi et al., teaches a lithium secondary battery comprising the positive electrode according to claim 13 (abstract; 0012-0013; 0017; 0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heath, EP 3613707 A2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727